DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

	Applicant argues the amendments.  The amendments are rejected under 35 USC 112 a, b.  These amendments are new matter.  The limitations can be found in Boettcher with additional citations not present in the previous action.  For example, Boettcher fig. 22, para. 179-180.  Please see the rejections that follow.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,834,675.

Claim 1 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,834,675.  Claim 1 of the instant Application is an obvious variant of claim 1 of U.S. Patent No. 10,834,675.

Claim 2 of the instant Application conflicts with claim 2 of U.S. Patent No. 10,834,675.  Claim 2 of the instant Application is an obvious variant. 

Claim 3 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,834,675.  Claim 3 of the instant Application is an obvious variant. 

Claim 4 of the instant Application conflicts with claim 3 of U.S. Patent No. 10,834,675.  Claim 4 of the instant Application is an obvious variant. 

Claim 5 of the instant Application conflicts with claim 4 of U.S. Patent No. 10,834,675.  Claim 5 of the instant Application is an obvious variant. 

Claim 6 of the instant Application conflicts with claim 5 of U.S. Patent No. 10,834,675.  Claim 6 of the instant Application is anticipated by claim 5. 

Claim 7 of the instant Application conflicts with claim 6 of U.S. Patent No. 10,834,675.  Claim 7 of the instant Application is anticipated by claim 6. 

Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,834,675 in view of MACRumors (31 Dec 2012).

Claim 14 of the instant Application conflicts with claim 2 of U.S. Patent No. 10,834,675.  Claim 2 of U.S. Patent No. 10,834,675 does not explicitly disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  However, MACRumors does disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  (See MACRumors pg. 4; do not disturb scheduled during a time (notifications limited); notifications received are silenced)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Claim 2 of U.S. Patent No. 10,834,675 to include the teaching of the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time of MACRumors with the motivation being to allow for configuration of parameters which allow for flexible usage by the end user and further to prevent disruption of an end user who may be sleeping or participating in another event and further to allow for flexible configuration by an end user.


Claim 15 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,834,675.  Claim 1 of U.S. Patent No. 10,834,675 does not explicitly disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  However, MACRumors does disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  (See MACRumors pg. 4; do not disturb scheduled during a time (notifications limited); notifications received are silenced)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Claim 1 of U.S. Patent No. 10,834,675 to include the teaching of the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time of MACRumors with the motivation being to allow for configuration of parameters which allow for flexible usage by the end user and further to prevent disruption of an end user who may be sleeping or participating in another event and further to allow for flexible configuration by an end user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-7, 14-15, claim 1 recites ‘…while the electronic device is in a first state of presuming the external electronic device is in a worn state…’ and ‘…operating in a second state of presuming the external electronic device is in the unworn state…’  These limitations are unclear.  The specification does not state that a presumption occurs.  That is, the word presumption means ‘assuming’.  The specification states that an explicitly notification occurs, but there is no assuming.  Therefore, in light of the specification it is not clear what you are attempting to claim.  Claims 2-7, 14-15 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-7, 14-15, claim 1 recites ‘…while the electronic device is in a first state of presuming the external electronic device is in a worn state…’ and ‘…operating in a second state of presuming the external electronic device is in the unworn state…’  The specification does not state that a presumption occurs.  That is, the word presumption means ‘assuming’.  The specification states that an explicitly notification occurs, but there is no assuming.  Therefore, these limitations are considered new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (2016/0037346), and further in view of Wong (2013/0310088).

Regarding claim 1, Boettcher discloses an electronic device comprising: (See Boettcher fig. 1; 102 (e.g. electronic device))
a communication unit configured to communicate with an external electronic device; and (See Boettcher fig. 1; 102 (e.g. electronic device) has a communication unit which communicates with 100 (e.g. external electronic device))
a processor configured to: (See Boettcher fig. 1; 102 (e.g. electronic device) has a processor)
	connect to the external electronic device, (See Boettcher fig. 17-18; devices are paired (e.g. connected); fig. 8)
	after connecting to the external electronic device, in response to a first predetermined event occurring, while the electronic device is in a first state of presuming the external electronic device is in a worn state, transmit a first notification message to the external electronic device,  (See Boettcher fig. 8; detect event that triggers user alert, send notification to wearable device (e.g. external electronic device); fig. 22, para. 179-180; worn/connected state; puton and connected)
	receive, from the external electronic device, information that the external electronic device is in an unworn state, and (See Boettcher fig. 18, para. 142-143; wearable device sends notification to host device (e.g. electronic device) that it is no longer worn)
	after receiving the information that the external electronic device is in the unworn state, operating in a second state of presuming the external device is in the unworn state, ending verified session.  (See Boettcher fig. 18; fig. 22, para. 179-180;unworn/unconnected state; Takeoff and unconnected)) 
Boettcher does not explicitly disclose in response to a second predetermined event occurring, withholding transmitting a second notification message to the external electronic device. However, Wong does disclose in response to a second predetermined event occurring, withholding transmitting a second notification message to the external electronic device. (See Wong fig. 2; UE-B unregistered (e.g. second predetermined event); para. 51; message is stored until UE-B is IMS register (e.g. other information), then message is sent; see also para. 52) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Boettcher to include the teaching of in response to a second predetermined event occurring, withholding transmitting a second notification message to the external electronic device of Wong with the motivation being to ensure messages are received when a device becomes available and not sent when not available which saves wireless resources, battery power, but ensures when available messages are received which increases end user satisfaction (as opposed to never getting messages).

	Regarding claim 2, Boettcher in view of Wong discloses the electronic device according to claim 1, wherein the processor is further configured to:
	receive, from the external electronic device, a control signal indicating a setting for limiting notification; and (See Boettcher fig. 8, para. 90; is wearable paired or not paired; notification is limited by this input parameter which is input into the processor for further processing; input unit is algorithm stored in memory)
	withhold transmitting the first notification message to the external electronic device when the first predetermined event occurs while the electronic device is in a state in which setting for limiting notification is set. (See Boettcher fig. 8, para. 90; is wearable paired or not paired; notification is limited by this input parameter which is input into the processor for further processing; input unit is algorithm stored in memory;)

	Regarding claim 3, Boettcher in view of Wong discloses the electronic device according to claim 1, further comprising an input unit configured to receive a setting for limiting notification, wherein the processor is further configured to withhold transmitting the first notification message to the external electronic device when the first predetermined event occurs while the electronic device is in a state in which the setting for limiting notification is set. (See Boettcher fig. 8, para. 90; is wearable paired or not paired; notification is limited by this input parameter which is input into the processor for further processing; input unit is algorithm stored in memory)

	Regarding claim 4, Boettcher in view of Wong discloses the electronic device according to claim 1, wherein the processor is further configured to:
	after receiving the information that the external electronic device is in the worn state, starting verified session.  (See Boettcher fig. 17, para. 135; when device is worn a verified session can be started.)
	Boettcher does not explicitly disclose transmitting the second notification
message after the external electronic device is available. However, Wong does
disclose transmitting the second notification message after the external electronic
device is available. (See Wong fig. 2; UE-8 unregistered (e.g. second
predetermined event); para. 51; message is stored until UE-8 is IMS register (e.g.
other information), then message is sent; see also para. 52) Therefore it would
have been obvious to one of ordinary skill in the art before the effective filing date to
modify the apparatus of Boettcher to include the teaching of disclose transmitting the
second notification message after the external electronic device is available of Wong
with the motivation being to ensure messages are received when a device becomes
available and not sent when not available which saves wireless resources, battery
power, but ensures when available messages are received which increases end user
satisfaction (as opposed to never getting messages).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (2016/0037346), and further in view of Wong (2013/0310088) and further in view of Smart (2014/0274033).

	Regarding claim 6, Boettcher in view of Wong discloses the electronic device according to claim 1.
	Boettcher discloses using Bluetooth.  (See Boettcher para. 202, for example)  Boettcher in view of McFarland do not explicitly discloses switching between Bluetooth low energy for general data not time sensitive to Bluetooth classic for voice data.  However, Smart does disclose switching between Bluetooth low energy for general data not time sensitive to Bluetooth classic for voice data.  (See Smart para. 5 and 19)  Therefore it would have been obvious to one of ordinary skill in the art to modify the apparatus of Boettcher in view of Wong to include the teaching of switching between Bluetooth low energy for general data not time sensitive to Bluetooth classic for voice data of Smart with the motivation being to maximize battery savings while at the same time allowing for quality voice (or real-time) traffic (less jitter, delay, dropped packets, higher coding rate) which increases end user satisfaction (longer battery life while also having high quality voice).

	Regarding claim 7, Boettcher in view of Wong in view of Smart discloses the electronic device according to claim 6, wherein the first communication method is Bluetooth low energy (BLE) and the second communication method is Bluetooth Classic.  (See Smart para. 5 and 19)  The motivation being to maximize battery savings while at the same time allowing for quality voice (or real-time) traffic (less jitter, delay, dropped packets, higher coding rate) which increases end user satisfaction (longer battery life while also having high quality voice).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (2016/0037346), and further in view of Wong (2013/0310088) and further in view of MACRumors (31 Dec 2012).

Regarding claim 14, Boettcher in view of Wong discloses the electronic device according to claim 2.  Boettcher in view of Wong do not explicitly disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  However, MACRumors does disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  (See MACRumors pg. 4; do not disturb scheduled during a time (notifications limited); notifications received are silenced)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Boettcher in view of Wong to include the teaching of the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time of MACRumors with the motivation being to allow for configuration of parameters which allow for flexible usage by the end user and further to prevent disruption of an end user who may be sleeping or participating in another event and further to allow for flexible configuration by an end user.

Regarding claim 15, Boettcher in view of Wong discloses the electronic device according to claim 3.  Boettcher in view of Wong do not explicitly disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  However, MACRumors does disclose the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time.  (See MACRumors pg. 4; do not disturb scheduled during a time (notifications limited); notifications received are silenced)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Boettcher in view of Wong to include the teaching of the setting for limiting notification defines a notification limiting time; and the processor is further configured to: determine whether the first predetermined event occurs during the notification limiting time; and withhold transmitting the first notification message to the external electronic device in response to determining the first predetermined event occurs during the notification limiting time of MACRumors with the motivation being to allow for configuration of parameters which allow for flexible usage by the end user and further to prevent disruption of an end user who may be sleeping or participating in another event and further to allow for flexible configuration by an end user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461